Title: From George Washington to Francis Johnston, 22 March 1784
From: Washington, George
To: Johnston, Francis



Dear Sir,
Mount Vernon 22d Mar: 84

Inclosed you have the Certificates for Captns Pashke, De Mercellan  & Le Roy returned, with my Seal & Signature; but if I recollect right, they must be countersigned by the Secretary General to give them validity.
They only came to my hands yesterday, or you should have had them sooner. With great esteem I am—Dr Sir Yr Most Obedt Servt

Go: Washington

